EXHIBIT EXECUTION COPY AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement, dated as of February 25, 2008, amends and restates the employment agreement originally entered into as of August 21, 1995, as amended and restated as of May 10, 1999 and amended by Amendment No. 1 on March 14, 2000, and is by and between MidAmerican Energy Holdings Company (formerly California Energy Company, Inc. (“CalEnergy”), an Iowa corporation (the “Company”), and David L. Sokol (the “Executive”). RECITALS The Company desires to employ the Executive as its Chairman and Chief Executive Officer on the terms set forth in this Agreement, and the Executive desires to accept such employment. Accordingly, the Company and the Executive agree as follows: AGREEMENT Section 1.Defined Terms.Terms used but not defined in this Agreement will have the meanings ascribed to them in Exhibit A to this Agreement. Section 2.Employment. (a)The Company will employ the Executive as, and the Executive will act as, the Chairman and Chief Executive Officer of the Company upon the terms set forth in this Agreement, for the Term of Employment, except that in the event the Executive relinquishes his position as Chief Executive Officer but offers to remain employed as Chairman of the Board of the Company pursuant to Section 7(c), the Executive will act solely as Chairman of the Board upon the terms set forth in this Agreement for the Term of Employment. (b)The Executive’s primary place of employment will be Omaha, Nebraska. (c)For so long as the Executive continues to serve as either Chairman or Chief Executive Officer of the Company, he shall have the right (i) to serve as a member of the Board, and (ii) to designate two other individuals as nominees for election to the Board. Section 3.Duties. (a)The Executive (i) will manage the business of the Company and supervise and direct the other officers of the Company and its employees, agents and representatives, and (ii) will perform and discharge such other duties, and will have such other authority, as are customary to his office. In performing such duties, the Executive will report directly to the Board of Directors. (b)The Board will not reduce the title, office, duties or authority of the Executive in any material respect and will not require the Executive to relocate his residence from Omaha, Nebraska. During the Term of Employment, the Company will use its best efforts to cause the Executive to be nominated and elected to the Company’s Board of Directors. (c)The Executive will act, without any compensation in addition to the compensation payable pursuant to this Agreement, as an officer of any subsidiary of the Company, or as a member of the board of directors of any subsidiary of the Company, if so appointed or elected. (d)During the Term of Employment, the Executive (i) will devote his entire time, attention and energies during normal business hours to the business of the Company, and (ii) will not, without the Consent of the Board, perform any services for any other Person or engage in any other business or professional activity; provided, however, that in the event the Executive relinquishes his position as Chief Executive Officer but offers to remain employed as Chairman of the Board of the Company pursuant to Section 7(c), the foregoing items (i) and (ii) shall no longer apply and instead the Executive shall provide services to the Company as reasonably requested by the Chief Executive Officer or the Board and agrees to be available to provide such services for up to forty (40) hours during each month while this Agreement is in effect. (e)Notwithstanding subsection (d), the Executive, without the Consent of the Board, may (i) perform the consulting duties contemplated in the letter agreement dated October 5, 1990, as it may be amended, by and among the Executive, Ogden Corporation and Ogden Projects, Inc., (ii) purchase securities issued by, or otherwise passively invest his personal or family assets in, any other company or business, and (iii) engage in governmental, political, educational or charitable activities, but only to the extent that those activities (A) are not inconsistent with any direction of the Board or any duties under this Agreement, and (B) do not interfere with the devotion by the Executive of his time, attention and energies during normal business hours to the business of the Company. Section 4.Compensation. (a)During the Term of Employment, the Company will pay the Executive a base salary at a minimum annual rate of seven hundred and fifty thousand dollars ($750,000), in substantially equal periodic payments in accordance with the Company’s practices for executive employees. Notwithstanding the foregoing, if the Executive relinquishes his position as Chief Executive Officer but offers to remain employed as Chairman of the Board of the Company pursuant to Section 7(c), the Company shall pay the Executive an annual salary in the amount of seven hundred and fifty thousand dollars ($750,000) for each 12-month period during the Term of Employment, payable in equal monthly installments on the first business day of the Company of each month during the Term of Employment. (b)The Board will review the salary payable to the Executive at least annually beginning in the fourth fiscal quarter of 2008. The Board, in its discretion, may increase the salary of the Executive from time to time, but may not reduce the salary of the Executive below the amount set forth in subsection (a) above.
